Name: Commission Implementing Regulation (EU) 2015/630 of 22 April 2015 amending Implementing Regulation (EU) No 498/2012 on the allocation of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union
 Type: Implementing Regulation
 Subject Matter: tariff policy;  Europe;  trade;  wood industry;  international trade
 Date Published: nan

 23.4.2015 EN Official Journal of the European Union L 104/8 COMMISSION IMPLEMENTING REGULATION (EU) 2015/630 of 22 April 2015 amending Implementing Regulation (EU) No 498/2012 on the allocation of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/105/EU of 14 December 2011 on the signing, on behalf of the Union, and provisional application of the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union and the Protocol between the European Union and the Government of the Russian Federation on technical modalities pursuant to that Agreement (1), and in particular Article 4 thereof, Whereas: (1) On 22 August 2012, the Russian Federation acceded to the World Trade Organization. The commitments of the Russian Federation include tariff-rate quotas for the export of specified types of coniferous wood, a share of which has been allocated for exports to the Union. The modalities for the administration of those tariff-rate quotas are laid down in the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union (the Agreement) and in the Protocol between the European Union and the Government of the Russian Federation on technical modalities pursuant to the Agreement (the Protocol). The Agreement and the Protocol were signed on 16 December 2011. They have been applied provisionally from the date of the accession of the Russian Federation to the World Trade Organization. (2) Pursuant to Article 4 of Decision 2012/105/EU, Commission Implementing Regulation (EU) No 498/2012 (2) laid down the rules on the allocation of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union. That Regulation will cease to apply on the date on which the Protocol ceases to apply provisionally. (3) The Agreement and the Protocol continue to apply provisionally, pending the completion of the procedures for their conclusion. (4) Implementing Regulation (EU) No 498/2012 was amended by Implementing Regulation (EU) No 449/2014 (3) in order to take into account the low utilisation rate of the tariff-rate quotas. Accordingly, the reduction of import ceilings provided for in Articles 13 and 14 of Implementing Regulation (EU) No 498/2012 was suspended during the quota period 2015. (5) Having regard to the low utilisation rate of the tariff-rate quota during the quota period 2014, it is necessary to also suspend the reduction of import ceilings provided for in Articles 13 and 14 of Implementing Regulation (EU) No 498/2012 with respect to quota period 2016, in order to promote the full utilisation of the tariff-rate quotas, in particular by traditional importers. (6) Implementing Regulation (EU) No 498/2012 should therefore be amended accordingly. (7) The measures provided for in this Implementing Regulation are in accordance with the opinion of the Wood Committee established by Decision 2012/105/EU, HAS ADOPTED THIS REGULATION: Article 1 In Article 15 of Implementing Regulation (EU) No 498/2012, paragraph 2 is replaced by the following: 2. The provisions of Article 13 and 14 shall not apply with respect to the first and second quota periods following the first three quota periods. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 57, 29.2.2012, p. 1. (2) Commission Implementing Regulation (EU) No 498/2012 on the allocation of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union (OJ L 152, 13.6.2012, p. 28). (3) Commission Implementing Regulation (EU) No 449/2014 of 2 May 2014 amending Implementing Regulation (EU) No 498/2012 on the allocation of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union (OJ L 132, 3.5.2014, p. 57).